 TEX-TAN, INC.253APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National Labor Re-lationsBoard, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in Warehouse-men's Union Local 206, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labor organization, by thelayoff or discharge of any employee, or by discrimination against them in anyother manner in regard to their hire and tenure of employment, or any term orcondition of their employment, except as authorized in Section 8(a)(3) ofthe Act, as amended.WE WILL NOT interrogate any of our employees with respect to their unionmembership, activities, or desires,in a mannerconstituting interference, re-straint,or coercion within the meaning of Section 8(a) (1) of the National LaborRelations Act, as amended.WE WILL NOT interfere with, restrain, or coerce our employees, in any othermanner, in the exercise of their right to self-organization, to form, join, or assistWarehousemen's Union Local 206, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any other labor organi-zation, to bargain collectively through representatives of their own free choice,and to engagein other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act, as amended.WE WILL offer Nick Shubin, Paul Wauer, and Theodore Ballis immediate andfull reinstatement to their former or substantially equivalentpositions,withoutprejudice to their seniority and other rights and privileges, and make them wholefor any loss of pay or other incidents of the employment relationship which theymay have suffered by reason of the discrimination practiced against them.All our employees are free to become,remain,or refrain from becoming or re-maining,members of any labor organization, except as that right may be affected byan agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act, as amended.We will notdiscriminate in regard to hire or tenure of employment, or any term or condition ofemployment, against any employeebecauseof membership in or activity on behalfof any labororganization.FRED LEONETTI AND BENJAMIN SUSSMAN, PARTNERS,DOING BUSINESS AS LEONETTI FURNITURE MANU-FACTURING CO.,Employer.Dated-------------------By-------------------------------------------(ReprPsentntive)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Tex-Tan, -Inc.andAmalgamatedMeatCutters and ButcherWorkmen of North America,AFL-CIO.Case No. P3-CA-920.November 15, 1961DECISION AND ORDEROn April 13, 1961, Trial Examiner Fannie Al. Boyls issued herIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and134 NLRB No. 23. 254DECISIONSOF NATIONAL LABORRELATIONS BOARDtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent, the General Counsel,and the Charging Party filed exceptions to the Intermediate Reportand supporting briefs.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.2ORDERUpon the entire record in this case, and pursuant to Section 10(c)'of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Tex-Tan, Inc.,Yoakum, Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, in theunit heretofore certified by the Board as appropriate, with respect torates of pay, wages, hours of employment, and other terms and condi-tions of employment, by refusing to provide information as to jobrate classifications, and by unilaterally effecting rate of pay changes.(b)Threatening job reprisals based on its employees' membershipin orsupport of the Union.(c) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Upon request, bargain collectively with Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, as theexclusive representative of the employees in the appropriate unit andembody any understanding reached in a signed contract.(b)Post at its plant in Yoakum, Texas, copies of the notice at-tached hereto marked "Appendix." ' Copies of said notice, to be fur-'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Rodgers and Leedom].2The Trial Examiner found,inter alia,that Respondent's threats to Supervisor Orsakconcerning his future with the Company because of his wife's union activity were in-tended to interfere with her continued support of the Union.We affirm the Trial Ex-aminer's finding of a violation in this instance because we find it reasonable in the circum-stances to infer that these statements to Orsak regarding his wife's union activity werecommunicated to her3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." TEX-TAN, INC.255nished by the Regional Director for the Twenty-third Region, shall,after being duly signed by an authorized representative of Respond-ent, be posted by Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten job reprisals based on our employees'membership in or support of Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO.WE WILL NOT refuse to supply information as to job rate classi-fications, and will not unilaterally effect rate of pay changes, orrefuse to bargain collectively with the above-named labor organi-zation as the exclusive representative of all our employees in theappropriate unit described below, and will, upon request, bargainwith it in such unit with respect to rates of pay,wages,hours ofemployment, and other terms and conditions of employment, andif an agreement is reached, we will embody such agreement in asigned contract.The appropriate unit consists of :All production and maintenance employees, including regu-lar and extra truckdrivers, shipping and receiving employees,and leadmen, employed in our Yoakum, Texas, plant, ex-clusive of office clerical employees, confidential employees,watchmen, guards, and superivsors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of rights guaran-teed in Section 7 of the Act.TEx-TAN, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, a complaint was issued on October 29, 1959, allegingthatRespondent, Tex-Tan, Inc, had engaged in unfair labor practices within themeaning of Section 8(a)(1), (3), and (5) of the National Labor Relations Act.Respondent filed a motion to strike and dismiss certain allegations of the complaint,and a motion for a more definite statement and an answer. The motions were re-ferred to Trial Examiner Lloyd Buchanan who, on November 16, 1959, denied themotion to strike and dismiss but granted, in substantial part, the motion for moredefinite statement.Pursuant to this ruling, the General Counsel, on December 4,1959, filed a bill of particulars.Thereafter, on July 1, 1960, the General Counselissued a first amended complaint, dropping the allegation that Respondent hadviolated Section 8(a)(3) of the Act and had violated Section 8(a)(1) in one of therespects previously alleged, but enlarging upon the allegations that Respondent hadviolated Section 8(a)(5).Again Respondent filed a motion to strike and dismiss,a motion for more definite statement, and an answer. In his opposition to Respond-ent'smotions, the General Counsel asserted,inter alia,that the bill of particularsalready filed was applicable to the matters alleged in the first amended complaint.Respondent's motions were thereupon referred to Trial Examiner S. Gilbert who,on July 20, 1960, denied them.A hearing, with all parties represented, was held before the duly designated TrialExaminer in Victoria, Texas, between July 25 and August 8, 1960. Subsequent tothe hearing, all parties filed briefs, which I have duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, Tex-Tan, Inc., is a division of General American Industries, a cor-poration duly organized and existing under the laws of the State of New York.Respondent has its principal office and place of business at Yoakum, Texas, whereit is engaged in the manufacture and sale of leather goods.During the 12-monthperiod preceding the issuance of the complaint, which is a representative period,Respondent manufactured, sold, and shipped goods and materials valued in excessof $50,000 from its place of business in Yoakum to points outside the State ofTexas.During the same period Respondent purchased goods and materials valuedin excess of $50,000, which goods and materials were shipped to Respondent atYoakum from points outside Texas.Upon the basis of the above facts, Respondent admits, and I find, that it is engagedin commerce within the meaning of the Act. I further find that it will effectuate thepolicies of the Act to assert jurisdiction over Respondent.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and I find that AmalgamatedMeat Cut-ters and Butcher Workmen of NorthAmerica, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA The alleged interference, restraint, and coercionThe complaint, as narrowed by the bill of particulars, alleges that Respondent,on, or about January 1, 1959, interfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed under Section 7 of the Act by the conductof one of its foremen, Ernest Leister (misspelled in the complaint as Lesiter), andits industrial relations manager, Denman, in threatening employees with loss of theirjobs for supporting the Union.In support of the allegation as to Denman, William J. Orsak, formerly employedby Respondent, testified that after a copy of the Union's representation petition wasserved on Respondent,' Orsak was called into the office for a conference with Gen-eralManager C. C. Welhausen, Production Manager Philip Welhausen,and Indus-1The ouginal petition was filed on December 11, 1958, and the amended petition onJanuary 5, 1959 TEX-TAN, INC.257trial Relations Manager Denman; that the latter told him a rumor was going aroundthat he, Orsak, was "pushing" the Union; that this would hurt his position with theCompany; that if he wanted to continue with the Company, he should get out ofthe Union altogether; and that, because he was a supervisor, it was not proper forhim to belong to the Union. Orsak replied that he was only a supervisor "trainee,"that he was not getting a supervisor's pay, and had not been placed on manage-ment's staff.General Manager Welhausen then stated, "Well, we will see into that"and several weeks later, the word "trainee" was stricken from the "Credit ManagerTrainee" description of his title on Respondent's organizational chart, but no changewas made in his duties or rate of pay.At a supervisors' meeting attended by Orsak, and held 2 or 3 weeks after theconversation related above, Denman announced that some of the supervisors hadnoticed Orsak's wife, a nonsupervisory employee, wearing a union button and thatwhen asked by her immediate supervisor if she was a part of the Union, she hadreplied in the affirmative and said that she was proud of it.Denman asserted that"this would definitely have a bearing" on Orsak's future with the Company and thatitwas not good for a man in Orsak's capacity to have a wife in such a union. There-after, shortly before the election which took place on March 6, 1959, Denman toldOrsak that he would have to start working for the Company rather than the Union,or it would mean his job, and that if he continued to support the Union, he wouldpossibly have to be transferred to another department-as had happened to theUnion's president-or that he might lose his jobOrsak's testimony in these respects stands uncontradicted and I credit it.How-ever, it is obvious from statements made to him by management representatives,as well as by his attendance at supervisorymeetings, that Respondent considered hima part of the supervisory hierarchy.Accordingly, the admonitions to him to refrainfrom participation in union matters were, under the circumstances, proper.Thereferences to Orsak's wife, on the other hand, present a different problem.Denman'swarning that her union acitvities would definitely have a bearing on Orsak's ad-vancement with Respondent, was manifestly intended to interfere with her continuedsupport of the Union. Since employer interference of this nature has the naturaleffect of restraining and coercing employees in the exercise of their organizationalrights, I find that Respondent violated Section 8(a) (1) of the Act by its admonitionto Orsak.2In support of the allegation of the complaint with respect to Belt DepartmentForeman Ernest (Buddy) Leister, employee Isabella Schaeffer credibly testified thatabout a week before the election, which took place on March 6, 1959, when sheand other employees were wearing union buttons, Leister told them they were "a,:bunch of stupid people" and "he didn't think he had people like that working forhim."He told Schaeffer in particular that if she "didn't ditch the Union [she]would be the first one to be laid off." Schaeffer, though having less seniority thananother employee whom Leister had laid off about 6 months earlier, had been re-tained, as Leister explained to her, because she could do more jobs than the otheremployee .3His threat that she would be the first to be laid -off if she did not "ditch"the Union was therefore unquestionably coercive and in violation of Section 8(a) (1)of the Act.4B.The alleged refusal to bargain1.PreliminarystatementFollowing the Union's certification on March 16, 1959, as the bargaining repre-sentative of Respondent's production and maintenance employees,5 Respondent and3CfN L R B. v Talladega Cotton Factory, Inc,213 F 2d 208 (C A 5).3Schaeffer impressed me as a more forthright and ieliable witness than LeisterThelatter,moreover, while testifying that 'he did not tell Schaeffer she would be the first tobe laid off if she joined or voted for the Union, was not asked and did not testify whetherhe told her she would be the first to be laid off if she did not "ditch" the Union4 Schaeffer and also employee Maidie DeBault testified that General Manager Welhausenmade certain preelection statements of a coeielve nature, which Welhausen denied makingSince these statements, if made, occurred prior to the bill of particulars and are notencompassed within the complaint as so limited, I find it unnecessary to consider thetestimony concerning themBSpecifically, the unit certified consists of "all production and maintenance employees,including regular and extra truckdrivers, shipping and receiving employees, and leadmen,employed by Respondent at its Yoakum, Texas, plant, exclusive of office clerical employees,confidential employees, watchmen, guards, and supervisors as defined in the Act030849-02-vol 13418 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union met on 21 occasions between April 10, 1959, and June 8, 1960, for thepurpose of negotiating a contractsAt these meetings Respondent's counsel, Theo.F.Weiss, acted as its chief negotiator and the Union's International representative,Phil Parr,acted as the latter's chief negotiator except upon a few occasions when hewas absent and International Vice President Sam Twedell or someone else served inhis place.The complaint, as particularized, and the first amended complaint, as furtheramended at the hearing, allege that Respondent refused to bargain in good faith bythe following acts and omissions:(1) changing production quotas, announcing newpiece rates, changing various employees included in the unit from piecework to astraight-time work basis, changing job descriptions and job content, and changingclassifications of piecework jobs and/or the minimum base rates of pay for piece-work jobs and straight-time work jobs-all without notice to or consolation with theUnion; (2) refusing to furnish the Union data and other information requested byit on or about April 19, 1959, and thereafter, pertaining to time studies, job descrip-tions, and content, and pertaining to the establishment of production standards,quotas, and piecework rates, and related matters which Respondent proposed tochange; (3) soliciting its employees to abandon the Union and to bargain individuallywith Respondent; and (4) demanding acceptance by the Union of proposals designedto frustrate and abort collective bargaining.7Most of the evidence regarding the alleged refusal to bargain centers aroundRespondent's method of compensating its employees-particularly its standard hourincentive wage plan-and the Union's efforts to understand it and to obtain dataor information which would enable it to bargain intelligently with respect to theemployees' compensation for their services.An understanding of the issues and ofthe contentions of the parties with respect to the refusal-to-bargain charge requiressome familiarity with Respondent's complicated wage system. I shall therefore at-tempt at the outset to describe briefly the manner in which it has operated.2.Respondent'sstandard hour and time rate systems forcompensating its employeesRespondent employs about 281 employees in the maintenance and productionunit represented by the Union (General Counsel's Exhibit No. 6)Itsmanufactur-ing operations are carriedon insix production factories-the belt, billfold, saddle,moccasin, tannery, and tree factories.For many years prior to the advent of theUnion at its plant, most of the work in Respondent's production factories or de-partments was paid for on the basis of Respondent's standard hour incentive wageplan.However, each employee working under that plan usually performed someoperations on a time rate basis.Other jobs,such as those in the warehouse andshipping department,the displayfactory,themaintenance department, and thetannery, were completely on timework (Charging Party's Exhibits Nos. 10A and B).a.The standard hour incentive planThe standard hour,as explained in a bulletin issued to Respondent's employeesabout June 1960,is a "unit for measuring human labor."It "represents the standardamount ofEffective Ei9'ortwhich is reasonable to expect from a worker duringOneHourbya Normal Operatorworking ata Normal Rate of SpeedunderNormalWorking Conditions.This includes an allowance for Fatigue and Personal Needs."The standard is expressed in terms of decimal hours and is set up on individual opera-tions in terms of so many standard hours per 100 units-or per 10 units in the caseof saddles (General Counsel's Exhibit No. 18).9 These meetings were held on April 10, 17,and 29, May 14 and 27, June 5, July 3, 9,and 23, September 1 and 22, October 15 and 29, November 4 and 18, and December 22,1959, and on January 28,February 23, March 9 and 30, and June 8, 1960.71 have attempted above to condense and simplify the issues posed by the complaintby grouping them under four categoriesThe original complaint,dated December 29,1959, listed five respects in which Respondent allegedly refused to bargain.The firstamended complaint, dated July 1, 1960, listed eight such respectsThis complaint, overRespondent's objection,was further amended at the commencement of the hearing to adda ninth, to wit: "(I) In or about March and April 1960, instituted changes in classifica-tions of piecework jobs and/or the minimum base rates of pay for piecework jobs andstraight-time work jobs " In permitting the amendment,I assured Respondent that if,as a result of evidence introduced under the amendment,it should claim surprise or de-sired more time to prepare its defense, I would entertain a motion for adjournment forthat purpose.No such motion was ever made. TEX-TAN, INC.259For the purpose of assigning a standard hour value to a given operation thatoperation is normally broken down into steps or movements, usually referred to in therecord as "elements."Time and motion studies of each operation are made and astandard is assigned for each operation .8Respondent does not necessarily timeevery person performing the same operation; nor does it always time every element ofan operation. It occasionally times the whole cycle, composed of all the elements;or it may apply standard data to some of the elements, without making a time studyspecifically for them.Respondent sometimes uses a temporary standard "until a correct departmentstandard can be put into effect."This temporary standard may be set fromstandard data taken from other operations.Although Respondent's aim is to haveall its standards correct, it recognizes that a margin of error of from 3 to 5 percentexists in timing the operations.Also, because of other circumstances, such as itsmodernization programs,9 it has been unable to keep current on its time studiesand many employees have worked for substantial periods of time under standardswhich do not fit their operations.For these reasons, "loose" standards, under whichemployees have been able to earn more than they normally would earn, and "tight"standards under which they have been unable to make what they would normallyearn, have existed.Tight standards, however, have usually been corrected whenemployees complained about them.Respondent manufactures about 300 or 350 new items a year and has a total ofabout 1,800 items.Works Manager Philip Welhausen defined a new item as aproduct which is "made a little different than anything in the line up to that point."Itmight result from a change in style, in size, or in material.The change, whetherminor or radical, may result in a new standard hour value for the operations in-volved.A new item, however, is not the only factor responsible for a change instandards.According to Respondent's Time-Study Engineer McClain, standard hourvalues change when there is a change in the method of doing the job, in the ma-terials used, or in the layout or equipment. If at the time a new item or changedoperation is started, a time-study man is not available to time the new or differentoperations, the work may be put on a time rate temporarily.Or, in order to avoida decrease in the employees' cadence-which usually results when they are put ontime rates-employees are sometimes permitted to continue working under the oldstandards which no longer fit the operation as changed.The latter practice, however,is inconsistent with the operation of the standard hour system as explained in thebooklet distributed to employees about June 1960.Works Manager Welhausen estimated that Respondent has about 4,500 standardsin existence and that 1,500 to 2,000 of these are in operation each week.As aresult of Respondent's frequent changes in designs, styles, and materials for itsproducts and its continuous effort to improve methods, equipment, and layouts,many new or changed standards for the job operations occur throughout the year.For example, during the last half of 1958-which was typical of 1959 prior to aBWorks Manager Welhausen estimated that normally at least 1,000 "time and motionstudies are made in a year. In timing an element, the time-study man uses a stopwatch,makes 10 readings for each element, and averages those.He then multiplies the averageby a percentage figure which levels the operation.He decides what percentage figure touse from his experience in observing the work.That may be different for each employee.To this figure there is added some time for fatigue.The fatigue time is not constantfor every operation, but it is for mostThe formula for obtaining standard hour valueswas explained in the bulletin to be :Actual minutes X speed rating percent X fatigue percent= Standard minutes perunit.Example:1 00 minutes actual for the element of work115% speed rating10% fatigue allowancethen-1 00 X 115% X 110%=1.265 minutes per unit (Standard)1.265minutesX 100 units - by 60 minutes=2 110 hours per 100 units(Standard)*Commencing about 1954,Respondent undertook a major modernization program which,In a number of its factories, interfered with the normal operation of its standard hoursystem.This modernization program was completed in the shipping department in 1955;In the belt factory in 1956 ; In the billfold factory in1957 ;and in the saddle factoryin 1958 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDfreeze of Respondent's standards in May-there were 71 changed standards in thebillfold factory and 74 in the belt factory.As Respondent'sTime-Study Engineer McClain explained, in order to determinewhether a standard needed to be changed one would have to understand how thejob had been done and what change in it occurred which would affect the standard.This means that one would have to know the job elements before and after thechange.And to ascertain whether a change in standards was correct,one wouldhave to know "the breakdown of the standards for each element" both before andafter the change, that is, the evaluation of each element.ioMcClain testified thatin order to study the material which went into the determination of a particularstandard,he would have to look at at least four pieces of paper and that since "youcould have possibly three time study sheets to one study,"there are"possibly sixor seven" pieces of paper which would have to be inspected.Union RepresentativeParr conceded that it was"possible" although not "probable"that 15 or 20 suchpieces of paper might have to be examined before a change in standard could beproperly evaluated.In any event,it is clear that much paperwork is involved inthe changing of standards or setting of new standards under Respondent's standardhour incentive wage plan and that an examination of this data is necessary to deter-mine whether the new or changed standards are correct.b.Classification of jobs under the standaid hour planAssuming the correctness of the standard under which an employee performs hispiecework,it is still necessary to know the classification,or base rate,of his job.to ascertain what the normal operator working at a normal rate of speed undernormal working conditions will earn.Respondent had eight classifications forpiecework jobs at the time bargaining negotiations commenced(General Counsel'sExhibit No. 7).Class 1 paid $1 an hour and 3 cents was added to each successiveclass through class 6; class 7 was not in use; and class 8 paid $1.20 an hour(GeneralCounsel's Exhibit No. 7).11In determining what classification should be given to a job operation,Respondentuses a point system in which it assigns point values to such factors as skill, timeneeded to acquire the skill, difficulty of the job, fatigue,heaviness of the work, andfinger dexterity.c.Hourly time rated jobsAs already stated, some of the jobs within the bargaining unit are entirely timerated and others are partly time rated.They are divided into at least six classes-classesA throughF(Respondent'sExhibit No. 22) and each class, in turn, has anumber of stations-usually four in addition to the beginning station.Each stationwithin a class is assigned an hourly rate based upon Respondent's judgment as tothe value to be assigned to such factors as experience,mental effort, and physicaleffort and the points to be assigned to each factor.Increases in pay within each class were, prior to the spring of 1960,on a quasi-automatic basis for at least the first two stations-'that is, an employee who hadbeen in one of those stations for as long as a year might receive an increase in payby being advanced to the next station if his departmental superintendent broughtthematter to the attention of higher management.SinceMarch or April 1960,the progression has been automatic.Employees,however,may advance to thelast station in their job classes only by receiving merit increases.3.The unilateral changes inApriland May 1959For a time following the employees'selection of the Union as their bargainingagent on March 6,1959, Respondent continued,as it had before, to release newstandards under its standard hour incentive plan, to incorporate some hourly timerated operations into its incentive plan, and to convert some incentive jobs to timerated jobs-without notice to or consultation with the Union.During April andMay 1959 changes of this nature involving 19 employees and 102 job operations in thebillfold and saddle factories were effectuated(General Counsel'sExhibitsNos. 2and 5).The earnings of about half the employees were adversely affected as a result10 It is only when a job is so radically changed that it is really a different job that theelements of the old job and their evaluations are of no further use In that event the datafor the old job is normally destroyed"Thereafter,as showninfra,class 7 was activated and classes 9 and 10 were added onor about March 7, 1960An employee earned more or less than his base rate under theseclassifications depending on his production under the standard hour system TEX-TAN, INC.261of thechanges.laSome received warning slips stating that if they did not meet theirproduction quotas pursuant to the new standard hour evaluations for their jobs,they would be laid off or discharged.Prior to the first bargaining conference on April 10, 1959, some employees hadreported to the Union the changes which were being made in their job standards andearnings.And at the first or second bargaining conference the Union protestedagainstRespondent's unilateral action in effecting these changes, stated that theproposed changes were subjects for collective bargaining, and requested that Re-spondentceasemaking similar changes without first giving the Union an opportunityto bargain about them.Respondent replied that it had been preparing these changesover a long period of time and that, in order to operate its business efficiently, it wasnecessary that Respondent make the determination as to whether the changes wereto be put into effect. It contended in this or later conferences that its rates werescientifically arrived at, that it would be impossible to negotiate every standard, andinvited the Union to accept the new standards and grieve later.The Union repliedthat it was not asking that every standard be negotiated but that the Union be fur-nished with sufficient information to determine whether those standards were correctin the first place beforesigning acontract accepting Respondent's standardsTheUnion also requested that if Respondent was still insisting on its standard hour systemat the time a contract was signed, there should be a period after the institution of newstandards when the employees would be paid their average earnings-presumably inorder to avoid a decrease in the employees' wages for a period during which the Unionmight have an opportunity to check the new standards and discuss them with Re-spondent.Respondent was never willing to accede to this proposal.Respondent continued, despite the Union's protest, to put into effect changes of thenature described above until after the Union on May 13, 1959, filed an unfair laborpractice charge with the Board, alleging that Respondent had unlawfully refused tobargain,inter alia,"by changing standards of productivity without bargaining with theUnion" and a Board field representative began investigating the charge (GeneralCounsel's Exhibit No. la).On advice of its counsel and chief negotiator, Theo F.Weiss, Respondent froze the operation of its standard hour plan about mid-May 1959and, as showninfra,made no further changes in standards until May 1960.Weissadvised Respondent's officials that although he did not believe Respondent was legallyrequired to do so, it would be best under the circumstances to freeze its incentive wagesystem for a while.134.Unionrequestsfor information, April through September 1959,and Respondent'sresponsesThe General Counsel and Union contend that on and after April 10, 1959, theUnion requested information from Respondent which would enable it to understand,evaluate, and bargain with respect to the employees'wages and that Respondent hasfailed and refused to furnish the requested information.Respondent,on the otherhand, contends that in attempting to comply with the Union's requests, it has fur-nished the Union with a great mass of data and information and finally even offeredto permit the Union to examine any data it wished in the offices of Respondent'sWorks Manager Welhausen or its Time-Study Engineer McClain and make tran-scripts of it but that the Union, bent on wrecking Respondent's standard hour system,has continuously claimed that its requirements have not been satisfied.In weighingthese contentions, I shall set forth below, in chronological sequence insofar as therecord permits,the evidence pertaining to this issue.a. Information pertaining to operation of Respondent'sstandard hour incentive wage planUnder this heading I shall attempt to set forth the Union's requests for data andother information pertaining to Respondent's incentive wage system,as distinguished12As shown by data prepared on April 6,1960, and furnished to a Board agent, duringthe 5- to 7-week periods preceding and following the changes in standards, the averagehourly earnings of nine of the employees dropped 2 to 44 cents-the average decreasebeing 22 cents an hour; the average hourly earnings of nine others increased 1 to 13cents-the average increase being 6 cents an hour; and the average hourly earnings ofthe other employee remained the same (General Counsel's Exhibit No 5)1sThe findings in this subsection are based upon the undenied and mutually corrobora-tive testimony of the Union's International Representative Parr, Ruth Morgan, an em-ployee member of the Union's negotiating committee,and Respondent's works manager,PhilipWelhausen,as well as upon documentary evidence. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom its system for paying time rated employees, and Respondent's responses to such,requests.This will include information as to the piecework standards-that is, theamount of work Respondent expected an employee to produce in a standard hourto earn his base rate, as well as the classifications of the job operations which deter-mine the rate of pay values set by Respondent for 100 percent of production on thevarious job operations.Because the ability of an employee to make 100 percent of production or moreunder a standard may affect the amount of his pay just as much, if not more, thanthe piecework rate classification under which an operation falls, a change instandards is sometimes referred to in the record as a change in the piecework rate-though technically, as I understand it, a change in piecework rates should mean achange in the classification for an operation.Adding to this confusion is the factthat during the early bargaining sessions, the Union's negotiators may not have beensufficiently familiar with Respondent's standard hour system to make its demandsfor information as definite and clear as might be desired. I have in mind UnionRepresentative Parr's testimony that at the early bargaining conferences, companyrepresentatives would usually say they were willing to furnish information requestedbut sometimessaid they did not understand what was wanted and why it was neededand that he would then explain what was wanted and why it was needed. I alsohave in mind that in a few instances the Union's written requests for informationwere somewhat ambiguous.It is undisputed that at the first bargaining conference, held on April 10, 1959, theUnion asked Respondent for data showing the employees' current earnings as wellas their earnings for a like pay period in 1958 and for material which would betteracquaint the Union with Respondent's standard hour system. It also asked for in-formation as to the specific changes in job rates which had occurred "during theperiod since the filing of the [representation] petition," including a list of the changesand the time-study records on the piecework, showing the elements and their values,so that the Union could see the differences between the new and old standardsand why some of the employees were not making their time.At the second bargaining conference on April 17, Respondent gave the Union a'document, listing alphabetically the 281 employees in the bargaining unit and show-ing their last date of employment and theirearningsfor the 2 weeks endingMarch 28, 1958, as compared with their earnings for the 2 weeks ending March 27,1959 (General Counsel's Exhibit No. 6).The letter accompanying this documentrecited that "All of the data which you requested is handed you herewith. . .."The Union accepted this material but protested, either at this meeting or the nextone, that the information was not sufficient and that the Union still had no informa-tion "on the time studies and the rates that were being changed, the jobs that werebeing changed, restudied and put into effect, as well as other matters such aspension and profit sharing system, and so forth."On April 25 Weiss mailed to the Local Union's secretary-treasurer and businessagent, Irvin Horton, nine pages of material listing job operations under the variousincentive job-rate classifications, showing the rate for each classification, in thesaddle department and its subdivisions, the belt department, the billfold department,and the tree and stirrup department (General Counsel's Exhibit No. 7).Theletter accompanying the material recited that "Here is the job classification materialfor which you asked."The third bargaining conference was held on April 29.At that meeting UnionRepresentative Parr told Respondent that the information mailed to the Union onApril 25 was in part the material the Union had asked for but that it "still did nothave the material and the information that was necessary to determine how theyarrived at these various classifications and that following the receipt of that kind ofmaterial then we would have to determine how they arrived at the individual timeallowances for the various jobs and operations in these various classifications."Parr had asked at the first bargaining conference for material showing how thejob classifications had been arrived at but this information was never furnished.General Manager C. C. Welhausen explained to the Union that its classificationswere determined by considering certain aspects such as skill, time needed to acquireskill, difficulty of job, fatigue, heaviness of work, and finger dexterity but he nevertold the Union how the points assigned to these factors were arrived at.He statedthat the classifications were scientifically set up by its engineers and that the Union"possibly" could not understand its point evaluation system.i414The above findings are based principally upon the credited testimony of ParrWorksManager Philip Welhausen testified that Respondent has a system for determining piece-work classifications wherein it weighs "certain factors embodied in the job by experience, TEX-TAN, INC.263Most of the requests for information during the early 1959 conferences, how-ever,were related to standards rather than classifications, for it was the changedstandards and employee protests concerning them that caused a focusing of atten-tion on that aspect of the wage system.At the May 14 bargaining conference, Respondent furnished the Union with 31pages of current data, listing the job operations, their code numbers, the standardhour quota for each operation, and the base rate classifications for operations inthe moccasin, belt, saddle, tree, and collar and harness departments (General Coun-sel'sExhibit No. 8).But with respect to these departments as well as its otherdepartments,Respondent still failed to supply the requested information as toelements of the current job operations and the, time value of those elements or theold standards and a breakdown of the elements and values for them.During thecourse of the meeting, the Union handed to Respondent a letter dated May 13, 1959,from Union Secretary-Treasurer Horton to General Manager C. C. Welhausen,reading as follows (General Counsel's Exhibit No. 9) :As previously requested in past meetings we are requesting your produc-tion standards.Our request is for the specific number of units required to reach the standardon the various job classifications, including job descriptions.It is requested that this information be furnished for the year 1958, March1959 and the present standards and descriptions.On June 1, 1959, Horton sent C. C. Welhausen another letter requesting infor-mation. It states (General Counsel's Exhibit No. 10) :Reference is made to our letter of May 13, 1959, relative to request for jobclassifications, including job descriptions.It is further requested that we be furnished with job descriptions for the jobclassifications furnished by you.The job descriptions requested should includeallmovements required to perform the specific job and the time required.The information requested is for the calendar year 1958 and from January1959 to present date.Also it is requested that we be given the date on which the standards werechanged.Following the receipt of these last two requests for information, Works ManagerWelhausen and his assistants removed from the walls, posts, and other places atthe work stations of employees throughout the plant, sheets of paper and cardswhich, according to Welhausen, had been posted for the purpose of reminding thefor one ; maybe mental effort, physical effort, etc " and that it gives specific points to eachspecific factor and assigns jobs to a particular classification on that basisWith respectto collective bargaining on this matter, Welhausen was asked and testified as follows:Q . . . In the course of the collective bargaining with the Union was that matterbrought into collective bargaining?A. It was mentioned, yes.Q And did the Union ask you for, specifically for, the points and the evaluation ofthe points in the system to determine whether or not the jobs were appropriatelywithin the classifications under which they appear?A.We discussed itI don't know whether they asked us or notQ.Wasn't it one of their positions and complaints that they could not evaluatethe company's time standard hour program unless they had the information withrespect to the job classifications as to whether they are appropriate within theclassification and with respect to the standards that were set for each specific job,don't you recall that?A I am not sure. I think they did. I may be influenced by Mr. Parr's testimonyyesterdayQ Your best recollection is that they did, isn't that truesA. I think they were interested in that. They wanted to know about thatQ There was no information given on this aspect, was it, that is, the aspectsrelating to the factors and the points with respect to each factor upon which thecompany predicated its classes 9A I don't think so.Q.You know that was not done, do you not 9A. I didn't give it to them, and unless someone else in the company did withoutmy knowledgeQ And you know it was not done at the bargaining table when you were there?A That's right. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of their operation standards.Thermofax copies of this data, consisting of150 pages, were made and delivered to the Union at the June 5 bargaining con-ference (General Counsel's Exhibit No. 11).This document, described by Parras "a maze of miscellaneous information," shows on many of its pages what wereapparently the current standards for job operations, but in most instances thefactory or department to which the information pertained does not appear; nor doesthe document show the breakdown of the job operations into elements and theirvalues, or past standards, elements, and values for any of the job operations whichhad recently changed.On June 5, 1959, Respondent submitted to the Union a proposed contract whichincluded a provision for new and apparently higher base rate classifications for 11saddle factory operations (General Counsel's Exhibit No. 12(a)).Thereafter, atthe July 9 bargaining conference, the Union asked that these proposed new baserate classifications be put into effect and that Respondent at the same time restorethe old standards that were in existence prior to the certification of the Union.Parrtestified that the Union "didn't want to keep the employees from getting an increase"but was insisting on a restoration of the old standards because "with the new standardstied to the base rates it could result in a decrease in wages, and we still hadn't beengiven the information to determine whether or not the actual studies were acceptableto the Union." 15The Union continued to press for the standards information.According to thecredited testimony of Union Committee Member Ruth Morgan, the Union, at theSeptember 22 bargaining conference, renewed the request made by it at the firstbargaining conference for a list of the job changes and the time-study records whichwould enable the Union to see the difference between the jobs under the new, and oldstandards and understand why employees could not make their time under thenew standards.Despite any lack of clarity in the Union's original demands, it is clear, as GeneralManager Welhausen testified, that even before the June 5 bargaining conference, Re-spondent knew the Union was seeking data as, to the job operation standards brokendown into elements of the operation and the time value for each element-thisinformation to embrace the old as well as new standards so that the Union could"compare changes in standards brought about by changes in operations of thevarious jobs." 16Respondent, while never specifically refusing to furnish any of the informationrequested, took the position that the furnishing of all this information would beimpossible in those instances in which old standards had been destroyed and wouldotherwise be very difficult because of the voluminous data involved. It also tookthe position that its standards were scientifically arrived at and probably couldnot be understood by the union representatives even if they had the detailedinformation.b. Information pertaining to time rated jobsThe classifications for time rated jobs were also discussed at bargaining confer-ences in 1959.Respondent explained that these, like the piecework rate classi-fications,were based on factors and points and were scientifically set up.At abargaining conference or conferences prior to June 30, the Union requested in-formation relative to these straight time rated jobs.Union Representative Parrcredibly testified: "At that time we asked the company for information settingforth how it arrived at its classification system with a full schedule of the factorsused in evaluating each job and the values attached to each of these jobs; for in-stance, we asked them what factors did they use in evaluating the jobs and puttingthem in their classification.We asked that that material be submitted to us."Ap-parently in response to this request, Respondent's counsel, Weiss, mailed to UnionRepresentative Horton three pages of material, listing the class A, B, C, and D job15 Actually an increase in the base rate classifications could not have resulted in adecrease in pay, but such an increase would not necessarily compensate for any decreasein pay suffered by some of the employees whose standards had been changed between thedate of the certification and the date in May when the standards were temporarily frozen.See, e g., General Counsel's Exhibit No 5, showing that 9 of the 19 employees in thebillfold and saddle factories whose standards had been changed in March and Aprilsuffered losses averaging 22 cents an hour in their earnings10 See also the testimony of Works Manager Philip Welhausen that although he wasunable to remember many of the details of the 1959 meetings, he remembered that theUnion at different times "in certain instances requested minute details on all standardelements " TEX-TAN, INC.265operations and the hourly rate paid in each of the three or four stations for thewarehouse and shipping department, the tannery department, and the maintenanceand display shop positions (Charging Party's Exhibit No. 10(b) ).The letter en-closing this material stated (Charging Party's Exhibit No. 10(a)) :Enclosed is additional data and material concerning the time wage rateranges in the Warehouse and Shipping Department, Tannery Department andDisplay Shop.The company has furnished you with such a mass of material that it may bethat this duplicates data that you already have.Thereafter, in one of the bargaining conferences, the time rates, at least those ofemployees in the tannery, were discussed but no question was apparently raised asto the sufficiency of the information furnished.5.The alleged refusal to discuss wagesThe complaint, as particularized, alleges, as one of the respects in which Re-spondent refused to bargain, that on July 23, September 1 and 22, and October 19,1959, Respondent, through its counsel, told the union negotiators that Respondent"would not discuss wages or any wage increase until and unless the Union wouldagree to accept without change all of the company's proposals previously submittedto the union."An understanding and evaluation of the evidence on this issue requires some back-ground information other than that already stated relative to the contract negotia-tions prior to the July 23 bargaining conference.Respondent, as early as the firstbargaining session on April 10 had presented some contract proposals and on May24 it presented to the Union a complete proposed contract (Charging Party's Ex-hibitsNos. 13(a) to 13(e) and Charging Party's Exhibits Nos. 14 and 8). Italso presented a revised proposed contract on June 5 (General Counsel's ExhibitNo. 12(a)). It was these proposals by Respondent which furnished the basis formost of the discussion of contract terms.Although, according to the creditedtestimony of Parr and Morgan, the Union, prior to the commencement of nego-tiations, submitted a proposed contract which apparently called for a 30-cent generalwage increase, this was set aside at the first bargaining conference as the resultof Respondent's complaint that it was a packinghouse agreement and inappropriateas a basis for negotiating an agreement with Respondent.Respondent's proposals,during the period here considered, did not provide for any kind of general in-crease.17The Union, in general, had contended that Respondent's wages were toolow and Respondent had contended that they were as high or higher than otherwages paid in the Yoakum area.Toward the conclusion of the July 23 bargaining conference, and after the partieshad reached agreement on some minor changes in Respondent's proposed contract,Respondent proposed that if the Union would accept all provisions except thosepertaining to wages, Respondent would offer"a small concession on wages" or amodest" wage increase and stated that it would not discuss wages until the otherprovisions of -a contract were agreed upon.Respondent repeated and maintainedthis position at the September and October conferences.The Union rejected thisproposal, stating in effect that it "couldn't buy a pig in a poke."During thisperiod, however,negotiations on a limited scale, even as to the standard hoursystem, continued.On July 29, Respondent mailed to the Union a proposedcontract and, on September 4, submitted 'a proposed amendment to the effect thatRespondent had been in the process of revamping and rearranging its productionfacilities; that resulting changes in standards had not been completed; and that oncethose standards had been established and released on a current basis, they would17Respondent's June 5 proposed contract provided that it would pay the base rates forjob classifications as shown by Respondent's records except in the case of 11 saddlefactory operations specifically named and that as to them it would pay base rates listedopposite each such operation.A comparison of this offer (General Counsel's ExhibitNo 12(a)) with job classification material furnished the Union on April 25, 1959(General Counsel's Exhibit No. 7) indicates that Respondent apparently proposed an in-crease in the base rate for 6 of the 11 operations-though I cannot be certain that thesetwo exhibits refer to the same operations since the code numbers are not shown. Theremainingfive operations listed in the June 5 proposed contract may also show proposedincreases in base rate classifications but, with my limited understanding of those joboperations, I cannot find their equivalent on General Counsel's Exhibit No. 7In anyevent, as shown in subsection 4(a)supra,the Union, at the July 9 bargaining conference,appears to have understood the specially listed classifications as increases 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot be changed unless there occurred a change in job content, method or materials(General Counsel's Exhibit No. 13-B).Thereafter Respondent abandoned the conditions imposed on its willingness tomake a modest wage offer. Thus, at the end of the November 4 bargaining con-ference, Respondent submitted another proposed contract providinginter alia,that3 cents be added to each time work range, as well as to each piecework base rateclassification, for employees with over 90 days of continuous service, except forcertain specified job operations whose rate was elsewhere set forth in the proposedcontract (Charging Party's Exhibit No. 15).186.The 1960 requests for information and the changes in piecework standards andclassifications and in hourly time rates and stationsInNovember and December 1959, bargaining conferences were held betweenrepresentatives of Respondent and the Union, with International Vice President SamTwedell substituting for Parr as the Union's chief negotiator.As a result of thesemeetings Respondent's last complete written proposed contract was submitted toand rejected by the union membership.This proposed contract, insofar as it relatedto the operation of Respondent's standard hour system and the offer of a 3-centincrease in time rate ranges and piecework classifications, except for the operationsspecifically set forth, contained the same provisions as those embodied in Respond-ent'sNovember 4 proposed contract (cf. Respondent's Exhibit No. 52 and ChargingParty's Exhibit No 15).Thereafter, at a meeting held on February 23, 1960, Respondent offered to changeits previous contract proposal that a pieceworker could receive 95 percent of hisbase rate if he achieved less than 90 percent of his standard; it proposed, instead,to make the base rate the guaranteed minimum rate.Also at this conference, Respondent submitted to the Union a 35-page documententitled, "Proposal of new operation standards and new base rates for the saddleand riding equipment factory" (Respondent's Exhibit No. 32, Exhibit No. 1 attachedthereto). In this document were listed the old and new style number of each opera-tion, its code number, the proposed new standard hour per 10 or 100 units, and theproposed new classification.The list included 823 proposed new or changed stand-ards.On the first page of the document it was explained,inter alia,that all buttwo of the seven types of operations listed would carry an increased base rate.19In presenting these proposed new standards and changed classifications, Weissstated that Respondent wished to put the new standards into effect "at the earliestpossible moment."He explained that Respondent's incentive wage plan in the saddleshop was in a "chaotic condition" because of the freeze in standards since May 1959and the fact that when the Union came into the picture, the saddle shop was beingmoved into a new building and changes were being made which affected virtuallyallof the standards.He also explained that the proposed new classifications forthe operations listed represented the 3-cent increase in base rates and other specifiedrate increases already proposed -in Respondent's contract offers 2°The latter, hestated, included many rates which were to be increased "far more than 3¢." The in-creases were to be accomplished by moving the job operation up into a higher classi-fication, not by changing the value of the classifications.Respondent did not indi-cate to the Union any need or desire to put the new classifications into effect at anearly date-as it did with respect to the new standards.Parr requested and Respondent agreed to furnish further information showing thecurrent standard for all the saddle shop operations then under the standard hoursystem and the current time rate for those which were time rated. Pursuant toParr's request, Respondent also agreed that where two operations had been com-bined into one or where one operation had been broken into two, this information'sThe operations not included in the 3-cent Increase proposal consisted of the 11 opera-tions in the saddle factory whose proposed new rates had been listed in the previouscontract proposal, plus 3 more operations in the saddle factory ; 4 operations in thesaddle tree factory ; 3 in the belt factory ; 5 in the billfold factory ; 6 In the tanneryfactory; and 2 in the moccasin factory (Charging Party's Exhibit No 15, article III,section 2)19The two excepted operations were "machine edge and edge point" riding equipmentand "notch and stamp" riding equipmentThe base rates for these operations were laterIncreased without any prior notice to the Union of Respondent's intention to increase them20The document offered showed only the proposed new classifications and not the baserates for those classifications.The Union in prior negotiations had been Informed as tothe base rates for most of the classifications (General Counsel's Exhibit No. 7).A fur-ther explanation was given at the February 23 meeting. TEX-TAN, INC.267would be furnished.Parr explained that until the Union received the requested in-formation, it could not evaluate Respondent's offer and it therefore was neitheraccepting nor rejecting it at that time.Works Manager Welhausen testified that after the February 23 meeting "We madea new list and we inserted the old standards where we had them and we insertedtime work in some instances," but that "We didn't give them the detailed informa-tion that they asked for." 21He believed that part of the information was mailed tothe Union and that part was handed to the union representatives at the next meetingon March 9.In the meantime, on March 7, Respondent, without any notice to the Union of itsintention to do so, put into effect many of the base rate classification changes forpiecework operations which had been proposed in prior contract offers.On thesame date it also increased the number of job stations for some of the time rated work-ers in the tannery and increased the hourly rate for those stations.Respondent, inprior contract proposals, had offered to increase the rate for the "normal station,"one of the intermediate stations in certain tannery and other time rated job classifi-cations,22 but had never proposed to the Union that the number of stations be in-creased (Charging Party's Exhibit No. 15). Indeed it was specifically provided inRespondent's last proposed contract (Charging Party's Exhibit No. 15, article III,section 8): "Employees regularly on time work shall be paid rateswithin the rangesnow provided according to company records."[Emphasis supplied.]Works Man-ager Welhausen testified that the number of stations in the tannery as well as in thesaddle,moccasin, belt, billfold, and tree factories and possibly in the maintenanceand display factory also, were increased either on March 7 or April 11 in order toprovide additional wage rate steps for employees who might merit increases.Noprior notice to the Union was given beforeanyof these stations were increased.At the next bargaining conference, on March 9, Respondent handed to the Uniona 17-page document dated February 15, 1960, entitled "Saddle Department Opera-tion Point, Notch and Stamp Riding Equipment" (Charging Party's Exhibit No. 20).On the first page of this document, it was explained that "These operations werecombined because of their relationship." 23 It appears that the new operation wascomprised of one and part of another of the seven operations listed on the docu-ment (Respondent's Exhibit No. 32, Exhibit No. 1) given the Union at the Feb-ruary 23 meeting and that the information furnished was of the type requested atthat meeting.The new document was not discussed in particular, but Parr pointedout with respect to all the information furnished that it was insufficient to enablethe Union to ascertain the respects in which the jobs had changed and how Respond-ent had reached its conclusion with respect to the new standard to be applied.Herequested detailed information as to the jobs whose standards were proposed to bechanged-similar to that previously requested for the changes made in 1959-whichwould include the elements of each job and their values before and after the pro-posed change in standards.He stated that it would be necessary for the Union tohave this information before it could accept or reject the proposed new standards.Respondent replied that the task of preparing the detailed information sought wouldbe tremendous and would require the services of several time-study engineers for aprolonged period.Weiss stated that Respondent wished to put the proposed newstandards into effect, that he was not asking that the Union accept the changes butonly that it withdraw its objection to the changes being put into effect.At one point during the discussion, the Union suggested that it might send its ownindustrial engineers into the plant and Weiss replied, "I don't suppose we can stop you."Respondent suggested that its proposed new standards be put into effect and that theUnion might then send its time-study engineers to review them.The Union asked,however, that the proposed changes be held in abeyance until the Union had had an op-n In making the latter statement, I believe that Welhausen was under the erroneousimpression that the Union had asked for information as to the job elements at theFebruary 23 conference.This information was in fact requested at the March 9conference.22 The proposed rate changes were described in the contract proposals as "base rates"on "classifications" and there was nothing in the proposals to indicate that they appliedto one of several job stations in a time rate classification rather than to a classificationfor a piecework operation (Charging Party's Exhibit No. 15 and Respondent's ExhibitNo 52)21 There followed a list of 183 items within the operations, their old and new stylenumbers, their old standard hours per unit (where the items had been on standard), thenew standard hours per unit, the new code number, and information showing that thebase rate classification remained class 1. 268DECISIONSOF NATIONAL LABOR RELATIONS BOARDportunity to study the changes already effected.During the conference the Union was.told that any information Respondent had in its office regarding standards was avail-able to it but Parrinsistedthat the information requested should be furnished "inan organized fashion."Denman stated that if the Union had any one specific job inmind, the requested material might be furnished but that it would take too muchtime to work up all the information requested 24At no time during the March 9 conference did Respondent inform the Unionthat 2 days earlier it had already put into effect some of the rate increases for piece-work and time rated employees which had been offeredin itscontract proposals.Employees learned of these changes by observing their production sheets posted onthe bulletin boards.Thereafter between March 18 and 22 individual employeeswere called into the office of their superintendent and informed what their newclassification rate would be and their new rates were reflected in their first paychecksthereafter, apparently on April 11.At the March 30 bargaining conference, Respondent submitted a new contractproposal which,insofaras here relevant, provided (Charging Party's Exhibit No_16):Article III, Section 1.Wages in the Company's production departments shall be those achievedunder the Company's established standard piece work system, with the hours ofaccomplished multiplied by the base rate for each job classification as shown bythe Company's records, which shall reflect the new rates submitted by the Com-pany to the Union on March 30, 1960. The Company agrees that all baserates submitted by the Company have been increased not less than three (3)cents per hour for all employees with more than 90 days of continuous service.Section 7. Employees regularly on time work shall be paid rates withinranges now provided according to Company records which shall reflect newrates submitted by the Company to the Union on March 30, 1960, which newrates includeincreasesof not less than three (3) cents per hour for all employeeswith more than 90 days of continuous service.The Companyin fixingthe time rates within suchrangesmay reward excep-tional skill, versatility, productivity and efficiency.This proposal, however, was not discussed at themeeting.At thismeetingRespondent also submitted two documents, one pertaining toproposed changes as to the piecework employees and the other pertaining to timerated work.The first (Respondent's Exhibit No. 21), consisting of 18 pages, listedjobs or operations in the belt, billfold, saddle, moccasin, and saddle tree factoriesunder their proposed new classifications, and their base rates.The other (Respond-ent's Exhibit No. 22), consisting of 11 pages, listed time rated jobs in the moccasin,tannery, billfold, tree and stirrup, belt, design, saddle, warehouse and shipping, andmaintenanceand display factories or departments, according to their proposed classpositionsand stations,and showed the proposed new rate for each station and inwhich stations there would be automatic progression at the end of a year forsatisfactory workand inwhich ones there would be progression only on a merit basis.These documents, however, did not show the old or currentratesfor any of thejobs; and even a comparison of these document with all previous information sub-mitted does not enable one to determine the amount of the proposed increase inratesfor many, ifnot most,of the operations listed.At the timeit submitted its latestcontract proposal and information, Weiss stated,as far as wages were concerned, "this is just about it." Parr stated that the Unionwas still not in a positionto accept or reject Respondent's "wage offer embodied inits proposal that the Union accept the standard hours and job standards" proposedby Respondent "due to the lack of necessary information . . . [to] evaluate exactlywhat the proposalmeant."As already noted, a number of increases in rates had already been effected onMarch 7.Works Manager Welhausen testified that 34 of the changesincluded intheMarch 30 proposedincreaseswere alreadyin effect.On April 11, without any notice to the Union of its intention to do so, Respondentput into effect the remainder of the piecework classification and time rate stationincreases which had been proposed on March 30.At the time, Respondent also putinto effect its offer submitted on February 23 to make the base rate for piecework"There is no substantial dispute as to what occurred at the March 9 conference. Thefindings with respect to that conference are based upon the composite testimony of Parr,PhilipWelhausen,and Morgan. TEN-TAN, INC.269.employees the minimum rate.The intent of Respondent in effecting these changeson April 11, as well as those made on March 7, according to Works Manager Wel-hausen's credited testimony,was to give a general wage increase to all employees 25A wage increase in general terms had been offered in the proposed contract sub-mitted by Respondent at the end of the November 4, 1959, bargaining conference(Charging Party's Exhibit No.15) and in its last proposed contract,which theunion membership had rejected(Respondent'sExhibit No. 52).But in its Febru-ary 23 proposals,Respondent had expressly excepted two of its operations from theproposed increase (Respondent's Exhibit No. 32, Exhibit No. 1).Also on April11,Respondent,as already noted, instituted more increases in thenumber of stations within the various classes for its time rate workers.AlthoughRespondent,during negotiations had explained to the Union that its job stations wereset up in a scientific way, based upon specific factors and points relating to thosefactors, it had never discussed with the Union any proposal to change the numberof stations,nor had it given the Union any notice of an intention to increase them.Works Manager Welhausen explained that although the proposed increase in timerates may have had some bearing on Respondent's decision to increase the numberof stations,Respondent was principally motivated by a desire to provide"additionalsteps in the event an employee merited it."On the afternoon of the following day, April 12, union representatives brought aMr. Loughmiller,one of its time-study engineers from Chicago, to the plant to makesome spot checks on piecework jobs which had been changed and learn more aboutRespondent'sstandard hour system.During that afternoon and the followingmorning, Loughmiller,in cooperation with Respondent's time-study personnel, madeon-the-job studies of three of the jobs, and examined the records available whichpertained to those jobs.Thereafter,commencing on May 9, 1960,and without any further discussion withthe Union regarding wages, Respondent started putting into effect the new or changedstandards which it had theretofore proposed in contract negotiations.On May 16and on other dates thereafter Respondent has notified the Union of additional newstandards which it wished to put into effect and has subsequent thereto made themeffective without any further notice to the Union(Respondent'sExhibit No. 20).SinceMay 9 Respondent has also changed time rated jobs to incentive jobs inaccordance with its policy of having as much of its production under incentiverates as it can.In some instances it has advised the Union in advance that it wouldmake such changes and in some instances it has not.7.Thealleged solicitation of employees to bargainindividually with RespondentThe General Counsel and the Union contend that Respondent in 1959 and againin 1960 violated its duty to bargain in good faith by soliciting employees to bargainindividually with it 26The 1959 conduct consisted of a letter dated May 12, 1959,written by GeneralManager Welhausen and distributed to the employees(General Counsel'sExhibitNo. 4). In the letter, Respondentpurportedto bring the employees up to date onitsnegotiations with the Union,stated,inter alia,that the Union had presented aproposed contract containing"many provisions that would makeitverydifficult orimpossible for the Company to carry on its business in a competitive and efficient'sBut compare the testimony of General Manager C C. Welbausen that all of theclassification changes made in 1960 were based upon Respondent's point-evaluation sys-tem , that the jobs were reviewed"to see whether they were all correctly classified" ;that the assignment of points to most of the jobs-based on such factors as skill, lengthof time required to acquire skill,difficulty of the job,and fatigue-resulted in their beingplaced in higher classifications, and that the purpose of the changes was not to give awage increaseHe further testified that some of the jobs stayed in the same classificationand were not changed in 19602i The original complaint was issued on October 29, 1959, and the first amended coin-plaint on July 1, 1960As the result of an order by Trial Examiner Buchanan grantinga motion for a bill of particulars to the original complaint, it was alleged that the solicita-tion occurred in a letter dated May 12, 1959, from General Manager C C. Welhausen tothe employeesAt thehearing and over the objection of counsel for Respondent, I re-ceived testimony covered by the allegation in the original complaint with respect to con-duct occurring in 1960, subsequentto the billof particulars,which was of the samegeneral nature as that specifically allegedThe occurrences in 1960 were thereafter fullylitigated 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner," listed six of the union demands, called attention to a 10-week old strike.then going on in San Antonio,Texas, and ended with the following paragraph:We hope that the same situation that has arisen in San Antonio will not be thecase in Yoakum. You will be kept informed of further developments.We wantyou to know that the management of your Company is still interested in you and'your family, and if you wish to talk to any of us about these matters at any time,you are free to do so.The evidence regarding the 1960 conduct complained of may be summarized as.follows :InMarch 1960,prior to the March 9 bargaining conference,Respondent's In-dustrial Relations Manager Denman approachedRudyNeusser, an employee mem-ber of the bargaining committee,and asked whether the employee bargaining com-mittee would meet with Respondent's officials,without any outside representatives-that is, nonemployee union representatives or Respondent's counsel and chief negoti-ator-being present.Neusser replied that he would have to obtain the permissionof Irvin Horton, the Local's business agent.Upon calling the Local's office, he wasunable to obtain such permission at that time and so informed Denman.At the March 9 bargaining conference the matter was discussed.Works Man-agerWelhausen explained that "the whole idea was an attempt to get together tofind out what the problems were between management.and the Union to seewhat were the stumbling blocks between them."During the discussionWeiss"charged that the Union was hindering the reaching of an agreement when a simplerequest had been made by management that a local meeting take place without theoutsiders and Mr. Horton had stopped it." Parr explained that Irvin Horton hadnot stopped the meeting; that he was not in the office when Neusser had called;and that it was Horton's brother who had answered the telephone and advised againstsuch a meeting.Parr stated that if Respondent would make its request then andthere, the Union would state whether or not it objected.Both Weiss and Respond-ent's officials,however, stated that they were not making any such request.27Thereafter the Union gave its consent for the employee committee to meet withRespondent's officials but cautioned the committee that it could make no agreementwith Respondent.Several such meetings were held.At these meetings the partiesdiscussed some of the matters about which contract negotiations had been takingplace 288.Analysis and conclusions with respect to the refusal to bargain issuesa.Respondent's release of new or changed standardsOf first and foremost importance in the minds of the parties throughout thebargaining conferences was the reaching of an agreement in regard to the operationof Respondent'sstandard hour plan.As General Manager Welhausen testified,Respondent's position on this issue from the first day to the last was that Respondentshould put its new standards into effect whenever they were ready for release andthat if a problem arose as to any specific standard,theUnion could discuss itwith Respondent and Respondent would be glad to show the Union the elements ofthat particular standard, to make a correction if any inaccuracy should be found,and to submit its standards to a grievance and arbitration procedure.Ibelievethat Respondent's representatives were sincere in their view that this was the onlypractical way in which to operate under the standard hour system.Respondent points out that constant change in methods, procedures,layouts, ormaterials,which necessitates the setting of new standards,isan integral part ofRespondent's standard hour system.At least 1,000 such changes occur annually.Any such change may affect the number of units a pieceworker can produce in astandard hour and make the old standards under which he has worked inapplicableor inaccurate so that his continuation under the old standards will likely result in a27The above findings are based upon the undenied testimony of Neusser and Parr, cor-roborated in part by Philip and C. C WelhausenNeusser testified that the initialrequestfor it meetingwithout "outside" representatives being present was about the middle ofMarch, but in view of the fact that the request was discussed at the .March9 conference,I have not accepted that part of his testimony23Neusser testified that all of these meetings were held pursuant to requestsof DenmanGeneralManager Welhausen, however, testified that following Respondent's initial request, the committee itself made a number of requests for meetingsSince the Union bythat time had consented to the meetings, I find it immaterial that they may ha-0beenheld at the specific request of one or theother of the parties TEX-TAN, INC.271change in his wages-eitheran increaseor decrease, depending on the nature ofthe change in operation.To avoid this change in wages, Respondent must put theemployee whose operation has changed on timework-paying him the average ofhis piecework wages-until such operation has been retimed or restudied and thenew standardreleased 29The Union, by proposing, as it did during negotiations, that Respondent restoreall pieceworkers to the standards under which they operated prior to the certificationwas, therefore, not proposing a restoration of thestatus quo antebut, rather, wasproposing that the employees whose operations had changed continue to work undera standard which was no longer applicable while the Union studied and bargainedabout the accuracy of the standard set by Respondent for the changed operation.This, it seems to me, would require at least a temporary suspension in the oper-ation of Respondent's standard hour plan.Respondent, of course, had in the pastupon numerous occasions in this manner voluntarily suspended the operation of itsplan, but this does not mean that good-faith bargaining required it to do so atthe request of the Union.Respondentargues in itsbrief that the Union by insisting upon stagnation orfreezing of the standardsis ineffect demanding a change in pay. I find merit inthis argument. Indeed, if, as Respondentasserts, itsstandards never change unlessthemethod, procedure, layout, or material changes, it could be argued that Re-spondent's statutory obligation not to make changes in its employees' wages withoutfirst bargaining with the Union about them, required Respondent to change itsstandards quickly, or at least put the employees temporarily on timework rates equalto their former piecework rates, when it made changes in its operations.To theextent that Respondent continued to operate under old standards which no longerfit the job, it was making changes affecting the employees' wages-a matter aboutwhich the Union might have had cause to complain had it not suggested that thisvery action be taken.It follows from what has been said above that Respondent did not violate itsstatutory bargaining obligation by continuing, after the Union's certification, to setand release new standards on operations which had changed. It follows also thatRespondent was not legally required to freeze its standards for the period of approxi-mately a year following May 1959, as it did when the Union protested Respondent'sunilateral action with respect to the institution of its new standards, and that Re-spondent was warrantedin resumingitsnormal practice of releasing new andchanged standards in the spring and summer of 1960 and of temporarily convertingpiecework jobs to the time rated jobs andvice versa,in connectionwith setting andreleasingthe appropriate standards.b.Respondent's failure to furnish the Union with all the information requestedregarding its standardsMy conclusion that Respondent was not obliged to freeze the normal operations,of its standard hour system while giving the Union an opportunity to study theproposed new standards and bargain about them does not resolve the issue as toRespondent's duty to furnish the Union with the information requested regardingthose standards.Since, as I have already pointed out, the releasing of new orchanged standards could and sometimes did result in substantial decreases or in-creases in the employees' pay, the standard hour system and its application wereimportant subjects of collective bargaining.The Union was clearly entitled to suffi-cient information to permit it to understand the system and to make proposals forthe correction or prevention of deficiencies and inequities which may have existedin the operation of the system.Respondent could not lawfully limit the furnishingof this information to those cases in which individual grievances might be filed.Taylor Forge & Pipe Works v. N.L.R B,234 F. 2d 227, 230 (C.A.7); J. I. CaseCompany v. N.L.R.B.,253 F. 2d 149 (C A7);N.L R.B. v. The Item Company,220 F. 2d 956 (C.A. 5), cert. denied 350 U.S. 836.Respondent did supply the Union with a great deal of data or information re-quested but never supplied it with a breakdown of the elements and their values on^ In its information bulletin distributed to the employees about June 1960, Respondentstates that when a change in the operation occurs, the worker will be taken off standardand put on timework until a new standard is set and that "no operator will be allowedto use the old standard until a new standard is set" (General Counsel's Exhibit No 18,p 5)Respondent apparently was describing the manner'in which it expected its standardhour plan to operate in the future, or its operation in theoryThe record is replete withinstances in which the plan did not operate in the manner described in the bulletin,Numerous employees had performed changed operations under the old standards 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe job operations whose standards were being changed, or even with the old stand-ards themselves in many instances.As Respondent's time-study engineer conceded,it is necessary to have this type of information for the jobs before and after thechanges in order to evaluate the changed standards and determine whether they arecorrect.Respondent's position throughout most of the bargaining conferences wasthat it would be glad to furnish such information as to any specific standard aboutwhich a problem might arise but that to furnish it for all the standards requestedwould be a Herculean task which should not be required of it.Finally, at theMarch 9, 19'60, conference, when the Union's proposal to send its own time-studyengineer to the plant was being discussed, Respondent told the Union that anyinformation regarding standards it desired was available to it in Respondent'soffice 30The Union, as already noted, replied that to be helpful, the informationwould have to be furnished in an organized fashion 31I think there can be no question but that Respondent could not satisfy its obliga-tion to furnish the information regarding standards merely by giving the Union ac-cess to all its records or even permitting the Union to make copies of them. Butthis interpretation need not be given to Respondent's offer.When the Union's time-study engineer, accompanied by Union Representatives Parr, McCord, and Horton,went to the plant on April 12 and 13, they were accorded every courtesy and shownwhatever information they requested which was available.They had selected aboutsix jobs whose standards had changed for spot checks and did check about halfof these.The other three jobs were in the process of being changed again and oldstandards were apparently not available.The difficulties encountered by the Unioninmaking the spot checks on April 12 and 13 were inherent in the nature of thestandard hour system and not due to any lack of cooperation or bad faith on thepart of Respondent's officials.The General Counsel, in his brief, disclaims any contention that Respondent hasa duty to photostat or otherwise duplicate the standards information requested by theUnion.He states: "All that is necessary . . . is that the Respondent enter intoreasonable arrangements with the Union so that it may be made available for themfor intelligent examination (or duplication by them.)" 32 I find no basis on the recordbefore me for concluding that Respondent has refused to do so.Nor do I find anybasis for concluding that Respondent, if requested, would have refused to make thisinformation available for inspection in an organized fashion or that it would haverefused to explain any of its records which might on their face be unintelligible to aunion representative.33Accordingly, despite Respondent's stated position that it30General Manager C. C. Welhausen testified that he believed it had been Respondent'sposition "all the time" that the Union could see any of Respondent's records it wished,including information about standards, and make transcripts of it and that Respondenthad so informed the Union across the bargaining table early in the negotiationsAlthoughI doubt that any such offer specifically relating to standards had been made prior to theMarch 9 conference, clearly Respondent had made a suggestion of this nature in responseto the Union's requests in September 1959 for a great mass of information and data per-taining to Respondent's profit-sharing program, the jobs and performance records of saddledepartment employees, and a seniority list, by departments, of all the employees (Respond-ent'sExhibits Nos 27, 28, 29, and 30). And the Union's business agent, Horton, hadapparently agreed that an inspection at the plant of the records needed for the informa-tion then requested would satisfy the Union's requirements (Respondent's Exhibit No 27)31At the hearing, after Parr testified that the Union was still seeking the standardsinformation it had theretofore requested, Weiss volunteered that "all he has to do is togo to Mr McClain's office and Mr Welhausen and ask for any information or data heneeds and he may look at it" and that the Union "may at its expense make such copiesas it cares to make."When interrogated as to whether Weiss' offer made at the hearingwould satisfy the Union's requirements, Parr replied that the offer would have "to bedefined considerably," that it "wouldn't be of any help to negotiations" for the informa-tion "to be given in 49 boxes" (referring to 49 boxes of records in the hearing room) ;that the records would have to be presented "in such a fashion that it will dispatchnegotiations "33 CfSouthern States Equipment Corporation,124 NLRB 833 ,George Hick,d/b/aYakima FrozenFoods, 130 NLRB 1269.33An inspection of some of the time-study observation sheets and job operation cardsintroduced in evidence makes it apparent that some of the handwriting might need de-ciphering and the entries interpreted or explained (see e g, Charging Party's ExhibitsNos. 1 to 6(k) and Respondent's Exhibits Nos 1 to 16). Respondent argues in its briefthat the technical data involved was largely over the heads of the union representativeswith whom Respondent was dealing and that they were not qualified by training or TEX-TAN, INC.273would be futile to furnish the detailed information requested because of the greatmass of material involved and the day-to-day changes taking place in its operationsand standards as well as because of its lack of confidence in the ability of the unionnegotiators intelligently to evaluate the material even if furnished, I find that theGeneral Counsel and Union have not established that Respondent refused to bargainin good faith by failing to furnish the detailed standards information requested.But this does not mean that the Union was not also acting in good faith in re-questing that the information be furnished it.The information, in an organizedfashion, was important to it in representing the employeesin anintelligentmanner.I find no basis for concluding that the Union, in making its requests for this infor-mation was bent on wrecking the standard hour system, as Respondent alleges.c.Requests for information as to job rate classifications and the rate changeseffected by Respondent in 1960I turn now to the question whether Respondent's failure to furnish all of the jobrate classification information requested by the Union and the changes effected by iton March 7 and April 11, 1960, constituted a failure by Respondent to bargain ingood faith.Although the Union during the early bargaining conferences in 1959 and againon March 9, 1960, requested information as to the points assigned to each factorconsidered in placing jobs under their respective classifications-at least with respectto the piecework jobs-Respondent concededly never furnished this information. Infailing to supply it, Respondent did not contend that the data for its point evaluationsystem was too voluminous, as it did with respect to the requested standards records,and did not suggest that the Union come to its plant to obtain such information.Apparently its only explanation for not supplying the information was that its pointevaluation system was scientifically set up and that the union representatives prob-ably would not be able to understand it. I do not regard this explanation as a validexcuse for Respondent's failure even to attempt to present and explain its system.The requested information was needed in order to enable the Union to understandthe basis for Respondent's placement of the various jobs in their respective classifi-cations and to bargain intelligently with respect to the classification rates.TaylorForge & Pipe Works v. N L.R.B.,234 F. 2d 227 (C.A. 7), cert. denied 352 U S. 942.On March 7 and April 11, 1960, Respondent put into effect the reclassificationsof both its piecework and time rated employees which it had theretofore offeredtheUnion in contract proposals, thereby effecting wage increases of 3 cents ormore for its employees. It also increased the rates for two of the operations whichithad expressly stated in its February 23 contract proposal, it was not increasing.In addition,' it made the base rates the guaranteed minimum rates. It took thesesteps without any prior notice to the Union of its intention to do so.Althoughat the February 23 bargaining conference, it had informed the Union that it wishedto put in effect "at the earliest possible moment" certain new standards in itssaddle department, it expressed no desire or need to effect early changes in itsrate classifications.At the time it increased the hourly rates of pay for its time-workers, it also increased the number of stations within the classifications forthose jobs, thereby creating more opportunities for progressive rate increases butitdid not consult the Union about these changes or even inform the Union ofwhat it had done.Moreover, it appears that Respondent was not entirely frankwith the Union about what it had done, for, as Works Manager Welhausen testifiedat the hearing, 34 of the classification changes which Respondent offered to theUnion in its March 30, 1960, contract proposals had already been put into effect.Respondent asserts that an impasse had been reached when the union membershipin January rejected its then contract proposals, and that this justified it in puttingthe classification changes into effect. I cannot accept the contention that an im-passehad been reached in January or even on March 7 when Respondent startedthe reclassification of jobs, for on the latter date Respondent had not yet furnishedthe Union all the pertinent data which it had promised at the February 23 conferenceto furnish and on March 30, it presented to the Union what purported to be anew contract proposal.Furthermore, as stated above, some of the changes effectedby Respondent had not theretofore been offered the Union. But even if an apparentimpasse had been reached, this would not have excused Respondent's action, forexperience to intelligently evaluate it.I am not convinced that this was true, at leastwith respect to Chief Negotiator Parr.But even if it were true,Respondent,inmy view,would nevertheless have an obligation to attempt to explain its records to these repre-sentatives upon their request.630849-62-vol.134-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had not yet furnished the Union the point evaluation information whichwould have enabled it to bargain more intelligently about the wage rate classificationsand which might have increased the chances of an agreement being reached. "M"System, Inc.,Mobile Home Division Mid-States Corporation,129 NLRB 527.In concluding that Respondent's conduct described above is inconsistent with therequirements of good-faith bargaining, I am aware of the fact that the Union'scontinued insistence upon being furnished with voluminous standards data, and itsfailure to take advantage of Respondent's offer at the March 9 bargaining conferencetomake all its standards data available to the Union at Respondent's offices, maywell have precluded an agreement being reached anyway.Nevertheless, I do notbelieve that such possibility or probability should relieve Respondent of its obliga-tion to satisfy the requirements of good-faith bargaining in other respects.It is possible that if Respondent had informed the Union of its reasons for desir-ing to put the rate increases into effect immediately,34 and had sought the Union'spermission to do so, the Union might not have objected and might even have wel-comed this action, particularly if it was done without prejudice to the Union's rightto bargain for further increases if those appeared to the Union to be warrantedafter receiving the information it had requested.35 Indeed, the Union had indicatedin July 1959, when the reclassification of 11 saddle factory operations was proposedby Respondent, that it did not want to keep the employees from getting an increase.The manner in which Respondent went about effecting the reclassifications in 1960-merely putting them into effect without advance notice of its intention to do soor of any urgent necessity to do so, and without mentioning the Union to theemployees when informing them of their increases-was in disparagement of theUnion's position as their bargaining representative 36 I note also that some of thechanges effected-such as those making the base rate the guaranteed minimum rateand the creation of additional wage rate stations for time rated workers-weremore favorable to the employees than the proposals theretofore rejected by theunion membership in January. In all the circumstances, I am constrained to con-clude that Respondent's actions discussed above violated the proscriptions of Section8(a)(5) of the Act.d.Thesolicitations for individual bargainingLikewise having a tendency to disparage and undermine the, Union's bargainingposition was the letter distributed by Respondent to its employees in May 1959,listing and criticizing some of. the Union's demands and inviting the individual em-ployees to talk with management about these bargaining matters.So also wasIndustrial Relations Manager Denman's invitation to the employee members of thebargaining committee in March 1960 to meet with management representatives,without the presence of outside union or company representatives, for the purposeof discussing subjects about which the parties had been unable to agree. It is notthat the latter idea should be criticized.The Union itself, in later giving its con-sent to such meetings, apparently welcomed this approach as a possible way of set-tling the differences.The vice in Respondent's action was its failure first to askthe designated bargaining representative's permission to try such an approach.Ac-cordingly, Respondent's endeavors to treat with individual employees, in disregardof the bargaining representative, must be regarded as "a violation of the essentialprinciple of collective bargaining."Medo Photo Supply Corporation v. N.L.R.B.,321 U.S. 678, 684.e.The alleged proposals designed to frustrate and abort collective bargainingThere remains one other type of employer action alleged in the complaint toconstitute bad-faith bargaining.Thiswas Respondent's assertion during severalmeetings in the latter part of 1959 that if the Union would accept all of Respondent'sother contract proposals, Respondent would make the Union a small wage conces-sion and its further assertion that it would refuse to discuss wages until the Unionaccepted those other proposals.As we have seen, Respondent did not adhere tothis asserted position and even during the meetings at which that position was34Respondent indicated at the hearing,but did not inform the Union, that it needed toput increases into effect in order to retain employees whose services it was losing tocompetitors35 Cf.N.L R B. v.Crompton-Highland Mills, Inc,337 U S. 217, 224-225;N.L.R B. v.Bradley Washfountain Co,192 F. 2d144, 150 (CA 7)ae CfMay Department Stores d/b/a Famous-Barr Company v.N.L R B.,326 U.S. 876,382-385;Langlade Veneer Products Corporation,118 NLRB 985. THE HOWE SCALE COMPANY275stated,Respondent did bargain about other matters, including the standard hoursystem in general. In these circumstances, I need not decide whether Respondent'sbargaining technique, if adhered to, would have been consistent wtih good-faithbargaining.I am convinced that in the situation here involved, it was not bad-faith bargaining.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, myRecommended Order, among other things, will direct that Respondent cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent refused to bargain with the Union in violationof Section 8(a)(5) and (1) of the Act, my Recommended Order will require thatRespondent bargain with the Union, upon request, as the exclusive representativeof its employees within the appropriate unit concerning rates of pay, wages, hours,and other terms and conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO,is and has been at all times since its certification on March 16, 1959, the exclusiverepresentative of Respondent's production and maintenance employees for purposesof collective bargaining within the meaning of Section 9(a) of the Act.2.By failing and refusing to furnish information requested by the Union as tohow its job rate classifications were arrived at; by changing the classifications forpiecework jobs and the minimum base rates of pay for those jobs and for timeworkjobs without notice to the Union of its intention to do so and without furnishingthe requested information pertaining to the classifications of the piecework jobs;by increasing the number of job rate stations for its timeworkers without notice toor consultation with the Union; and by soliciting employees to bargain individuallywith it, Respondent has refused to bargain with the Union in the appropriate bar-gaining unit and has engaged in and is engaging in an unfair labor practice withinthe meaning of Section 8(a) (5) of the Act.3.By the foregoing conduct, by warning its credit manager trainee that his wife'sunion activities would have a bearing on his chances for advancement with Re-spondent, and by threatening another employee that she would be the first to belaid off if she did not abandon the Union, Respondent interfered with, restrained,and coerced its employees in the exercise of their rights guaranteed in Section 7of the Act and thereby engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]The HoweScale CompanyandDistrictNo. 8, InternationalAssociation of Machinists,AFL-CIO.Case No. 13-CA-3827.November 15,1961DECISION AND ORDEROn March 27,1961, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Report.134 NLRB No. 32.